Title: To John Adams from Edmund Jenings, 23 January 1783
From: Jenings, Edmund
To: Adams, John


Sir
Brussels Janry 23d 1783

I take the Liberty to inform your Excellency that I arrivd here Safe last Friday after having had a tolerable good Journey.
I have seen a Gentleman in this Town twice since my Arrival— He has said nothing in particular to me, but his Reception has been somewhat Cool.— if He Continues his Silence, I propose to go, where your Excellency recommended to me. but I do it with some Anxiety, being fearful, after what has happened, to bring on myself fresh troubles if you Excellency has therefore any Commands to give me, I beg to have them as soon as possible
Permit me to intreat your Excellency to let me have the Original Letter, which has done so much Mischief— I have examind some that I have by me, and I think I have thereby a clue to discover the Author. if I am right in my present Idea, of Him, Your Excellency has not been mistaken.
I am with the greatest Respect / Sir / Your Excellencys / Most Obedient / Humble Servt.
Edm: Jenings

